OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, Third Judicial Department, on June 11, 1959. By order of this court respondent was suspended from the practice of law for a period of three years effective July 1, 1976 and he has not been reinstated.
On May 15, 1981 respondent pleaded guilty in the Supreme Court, New York County, to the crime of grand larceny in the third degree, a class E felony (Penal Law, § 155.30). On August 5,1981 he was sentenced to a term of probation of five years.
On September 11,1981 respondent pleaded guilty in the United States District Court for the District of New Jersey, to the felony of knowingly and willfully making a false statement of a material fact in a matter within the jurisdiction of the Immigration and Naturalization Service of the Department of Justice of the United States, in violation of section 1001 of title 18 of the United States Code.
*411Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law upon his conviction of the first felony enumerated above.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Rubin, JJ., concur.